            Case 1:19-cv-08694-VM Document 50 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
DONALD J. TRUMP,                                                        :

                                            Plaintiff,                 : CASE NO. 1:19-cv-08694(VM)

                 v.                                                    : NOTICE OF APPEARANCE

CYRUS R. VANCE, JR., in his official capacity                          :
as District Attorney of the County of New York;
                                                                       :
and
                                                                       :
MAZARS USA, LLP,
                             Defendants.
----------------------------------------------------------------------- x

             PLEASE TAKE NOTICE that Rebecca R. Gelozin of Wilson Elser Moskowitz

Edelman & Dicker, LLP (“Wilson Elser”) hereby makes an appearance as counsel of record on

behalf of Defendant Mazars USA, LLP and requests that she be served with all future pleadings

and submissions to the Court.



Dated: White Plains, New York
       July 13, 2020

                                                              Respectfully submitted,

                                                              WILSON ELSER MOSKOWITZ
                                                              EDELMAN & DICKER LLP



                                                     By: /s/ Rebecca R. Gelozin
                                                        Rebecca R. Gelozin
                                                        1133 Westchester Avenue
                                                        White Plains, NY 10604
                                                        (914) 872-7445
                                                        rebecca.gelozin@wilsonelser.com
                                                        Attorneys for Defendant
                                                        Mazars USA, LLP
